Title: From Benjamin Franklin to Patience Wright, 4 May 1779
From: Franklin, Benjamin
To: Wright, Patience



Dear Madam,
Passy, May 4. 1779
I received your Favour of the 14th of March past, and if you should continue in your Resolution of returning to America thro’ France, I shall certainly render you any of the little Services in my Power: but there are so many Difficulties at present in getting Passages from hence, particularly Safe ones for Women, that methinks I should advise your Stay till more settled Times, & till a more frequent Intercourse is established.—
As to the Exercise of your Art here, I am in doubt whether it would answer your Expectations. Here are two or three who profess it, and make a Show of their Works on the Boulevards; but it is not the Taste for Persons of Fashion to sit to these Artists for their Portraits. And both House-Rent & Living at Paris is very expensive.
I thought that Friendship required I should acquaint you with these Circumstances. After which you will use your Discretion.— I am, Dear Madam, Your most obedient and most humble Servant
BF—


P.S. My Grandson, whom you may remember when a little saucy Boy at School, being my Amanuensis in writing the within Letter, has been diverting me with his Remarks. He conceives that your Figures cannot be pack’d up, without Damage from any thing you could fill the Boxes with to keep them Steady. He supposes therefore that you must put them into Post Chaises two & two which will make a long Train upon the Road & be a very expensive Conveyance; but as they will eat nothing at the Inns, you may the better afford it. When they come to Dover, he is sure they are so like Life & Nature, that the Master of the Pacquet will not receive them on board without Passes, which you will do well therefore to take out from the Secretary’s Office before you leave London, where they will cost you only the modest Price of Two Guineas and Six pence each, which you will pay without Grumbling, because you are sure the Money will never be employ’d against your Country. It will require, he says, five or six of the long-wicker French Stage Coaches to carry them as Passengers from Calais to Paris, and at least two large Ships, with good Accommodations, to convey them to America, where all the World will wonder at your Clemency to Lord N. that having it in your Power to hang or send him to the Lighters, you had generously repriev’d him for Transportation.
Mrs Wright

 
Notations in Franklin’s hand: Postscript to Mrs Wright / Miscellaneous Papers
